Citation Nr: 1502240	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent for carpal tunnel syndrome of the right wrist.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2013, the Veteran testified at a Board video-conference hearing before a Veterans Law Judge (VLJ).  A transcript of this hearing is of record.  The Board notes that the VLJ who conducted the hearing has since left the Board.  In July 2014, the Veteran was notified of this fact and given the opportunity to request another Board hearing.  However, that same month, the Veteran responded that he did not want another hearing.  

In a January 2014 decision, the Board denied the issues of whether new and material evidence had been received to reopen a claim for service connection for bilateral hearing loss and entitlement to an increased rating for carpal tunnel syndrome of the right wrist.

Thereafter, the Veteran appealed the portion of the decision that denied an increased rating for carpal tunnel syndrome of the right wrist to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the January 2014 decision with respect to the denial of entitlement to an increased rating for carpal tunnel syndrome of the right wrist, which was granted in a May 2014 Order.  The JMR also noted that the Veteran did not challenge the determination in the January 2014 decision with respect to the denial of whether new and material evidence had been received to reopen a claim for bilateral hearing loss.  Therefore, that issue is no longer before the Board.

In the January 2014 decision, the Board also remanded for further development the issues of entitlement to an initial compensable evaluation for paresthesias in the region supplied by the left infraorbital nerve, claimed as numbness of the left side of the face; entitlement to an evaluation in excess of 10 percent for residuals, status post left shoulder strain; entitlement to an evaluation in excess of 10 percent for residuals, status post right shoulder strain; entitlement to an evaluation in excess of 10 percent for tension/mild headaches; entitlement to service connection for a low back disorder; entitlement to service connection for a left eye disorder, to include blurred vision; entitlement to service connection for a sleep disorder; entitlement to service connection for anxiety; whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post right knee strain; whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post left knee strain; whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post cervical spine strain; and whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post left wrist strain.  As it does not appear that the Agency of Original Jurisdiction (AOJ) has completed all of the development of these issues as directed by the Board, these matters are not currently before the Board and will be addressed in a later Board decision, if necessary.  

Although the Veteran's representative was given an opportunity to submit an Informal Hearing Presentation prior to the Board's current review of the case, it appears that the representative only addressed the issues previously remanded by the Board and not the current issue before the Board.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

The Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, the May 2014 JMR determined that a remand is required in this case due to perceived deficiencies within the Board's analysis in the January 2014 decision.

In this regard, the JMR found that the Board failed to ensure that a VA medical examination, which was adequate for rating purposes, had been provided.  Specifically, the JMR determined that the Board erred in relying on January 2011 and November 2011 VA examinations as there was evidence that the Veteran's right wrist carpal tunnel syndrome had increased since such examinations.  Significantly, the Veteran had testified at the May 2013 Board hearing that his symptoms had worsened.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, in light of the JMR and based on the Veteran's hearing testimony, the Board finds that a new VA examination is necessary to determine the current severity of his right wrist carpal tunnel syndrome.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected right wrist carpal tunnel syndrome (CTS) disability.  Any indicated evaluations, studies, and tests should be conducted.  The electronic record must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished. 

The examiner should identify the nature and severity of all manifestations of the Veteran's right wrist CTS disability, to include any resulting limitation of motion or other abnormality.  The examiner should specifically determine whether the Veteran suffers from mild, moderate, or severe incomplete paralysis of the median nerve or complete paralysis of the median nerve.  The examiner must also comment on the functional impact the Veteran's service-connected right wrist CTS disability has on his daily activities and employment.

 All opinions expressed must be accompanied by supporting rationale. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




